Exhibit 99.1 R. R. Donnelley & Sons Company Unaudited Condensed Consolidated Statements of Operations (in millions, except per share data) For the Three Months Ended March 31, 2015 For the Three Months Ended June 30, 2015 For the Three Months Ended September 30, 2015 For the Three Months Ended December 31, 2015 For the Twelve Months Ended December 31, 2015 Products net sales $ Services net sales Total net sales (a) Products cost of sales (exclusive of depreciation and amortization) Services cost of sales (exclusive of depreciation and amortization) Total cost of sales Products gross profit Services gross profit Total gross profit Selling, general and administrative expenses (exclusive of depreciation and amortization) Restructuring, impairment and other charges-net Depreciation and amortization Income from operations Interest expense-net Investment and other expense-net (Loss) earnings before income taxes ) Income tax (benefit) expense ) Net earnings (loss) from continuing operations ) Net earnings from discontinued operations, net of income taxes Less: (Loss) income attributable to noncontrolling interests ) ) ) Net earnings attributable to RR Donnelley common stockholders $ Basic net earnings (loss) per share attributable to RR Donnelley common stockholders: Continuing operations $ $ ) $ ) $ ) $ ) Discontinued operations Net earnings attributable to RR Donnelley stockholders (b) Diluted net earnings (loss) per share attributable to RR Donnelley common stockholders: Continuing operations $ $ ) $ ) $ ) $ ) Discontinued operations Net earnings attributable to RR Donnelley stockholders (b) Weighted average number of common shares outstanding: Basic (b) Diluted (b) R. R. Donnelley & Sons Company Unaudited Condensed Consolidated Statements of Operations (in millions, except per share data) For the Three Months Ended March 31, 2016 For the Three Months Ended June 30, 2016 For the Three Months Ended September 30, 2016 For the Nine Months Ended September 30, 2016 Products net sales $ Services net sales Total net sales (a) Products cost of sales (exclusive of depreciation and amortization) Services cost of sales (exclusive of depreciation and amortization) Total cost of sales Products gross profit Services gross profit Total gross profit Selling, general and administrative expenses (exclusive of depreciation and amortization) Restructuring, impairment and other charges-net Depreciation and amortization Other operating (income) expense ) — ) Income from operations Interest expense-net Investment and other (income) expense-net ) ) ) Earnings (loss) before income taxes ) Income tax expense (benefit) ) Net earnings (loss) from continuing operations ) Net earnings (loss) from discontinued operations, net of income taxes ) Less: Income attributable to noncontrolling interests Net earnings (loss) attributable to RR Donnelley common stockholders $ $ ) $ ) $ Basic net earnings (loss) per share attributable to RR Donnelley common stockholders: Continuing operations $ $ ) $ $ Discontinued operations ) Net earnings attributable to RR Donnelley stockholders (b) ) ) Diluted net earnings (loss) per share attributable to RR Donnelley common stockholders: Continuing operations $ $ ) $ $ Discontinued operations ) Net earnings attributable to RR Donnelley stockholders (b) ) ) Weighted average number of common shares outstanding: Basic (b) Diluted (b) R.R. DONNELLEY& SONS COMPANY AND SUBSIDIARIES
